EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed after the mailing date of the Notice of Allowance on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Regarding US 9,188,822, which is the US filing that claims foreign priority to KR 10-2011-0008725 A, there is no teaching of a driving integrated circuit configured to generate the test control signal and the switching signal and to supply a reference signal to the switch. Figure 5 teaches testing lines in non-display areas NDA1-4, but does not teach the supply of a reference signal to the switch.

Regarding KR 10-2009-0090677, there is no teaching of a driving integrated circuit configured to generate the test control signal and the switching signal and to supply a reference signal to the switch. In Figure 3, there are testing lines 226R,G,B going through non-display area 220, but does not teach the supply of a reference signal to the switch.

Regarding KR 10-1166829 B1, there is no teaching of a driving integrated circuit configured to generate the test control signal and the switching signal and to supply a reference signal to the switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/21/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866